DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 25 are presented for examination.   
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-62021 and 6-10-2021 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1 to 25 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches various methods for ultrasound communications.  For instance, Dorr (USPAP 2007/0160124) discloses a modem for communicating data over a communication system comprising a packet generator receiving data from a data source, cyclic redundancy check (CRC) generator adds redundancy to the received packet and after randomizing the CRC data, the data is then forward error correction encoded and then interleave to detect burst errors.  Dorr also teaches that encoded data is modulated using a multi frequency techniques.  Murai et al. (USPAP 2005/0009519) discloses a communication apparatus for protocol conversion comprising a 3G gateway that includes a dual tone multi frequency (DTMF) decision unit.
However, the prior art made of record fails to teach or fairly suggest or render obvious the novel element of the instant invention of map each of the plurality of symbols to a dual tone-multi frequency.  Specifically, the prior art made of record, taken alone or in combination fails to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aytur et al.		(USPAP 20060212773) discloses an ultra-wideband communication system that symbol interleaves and tone interleaves the encoded data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112